Rodgers, P. J.,
Petitioner submits that she is the mother of six minor children on whose behalf she has received certain moneys from the Commonwealth of Pennsylvania. Petitioner declares that she has entered into a claim with the Commonwealth of Pennsylvania whereby she agrees to pay to the Commonwealth its claim for all assistance granted to her individually and for amounts received by her on behalf of her children. She declares that she has received $1,252.80 from the Social Security Administration for the six minor children. Petitioner alleges that she is in doubt of the proper distribution of these funds and asks the court’s ruling on the matter.
The Federal government, through the Social Security program, provides for the maintenance and support of minors by payments to their parents on their behalf. Because of the necessary delay in processing such Social Security claims, the Commonwealth is called upon to furnish interim support. Does the Federal statute exempting Social Security payments from execution by creditors protect this money in the hands of the parent? We think not. See Commonwealth v. Garlick, 26 D. & C. 2d 389.

*94
Order

And now, October 4, 1961, petitioner is directed to pay to the Commonwealth of Pennsylvania, from the funds received from the Social Security Administration, such amounts received from the Department of Welfare, Commonwealth of Pennsylvania, for the support of said minor children.